DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Please see the following amended claim, 10. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Francesco Sardone, on March 10, 2021.

Examiner Amended Claims:
10. (Currently Amended) The wirelessly detectable object of claim  2 , wherein the directional antenna includes an active antenna, at least one passive antenna, and an integrated circuit configured to energize the active antenna.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The prior art does not disclose the wirelessly detectable object for use in a medical procedure comprising: a medical procedure object; and an attachment structure detachably coupled to the medical procedure object, the attachment structure including: a pouch; a first transponder; and a second transponder, wherein the first transponder is freely movable within in the pouch and the 
While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole.

Conclusion
                                                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684